November 30, rH:t~IVED IN
THE HONORABLE LOUISE PEARSON, CLERK                   COURT OF CRIMINAL APPEALS
COURT OF CRIMffiNAL APPEALS OF TEXAS
                                                             GEC 03 2015
P. O. BOX 12308
AUSTIN, TEXAS 78711-2308
                                                          Aber Acosta. Cferk
RE:    Relator's Original Application for Writ of Mandamus
      CAUSE NO. CR-333-CT
Dear Ms. Pearson, Clerk:
Enclosed please find thee· Original of Relator's Application for       a
Writ of Mandamus.    Please stamp file it and bring it to the atten-
tion of the Court.    Also please date stamp a copy and return it to
the Relator in the self-addressed envelope that has been provided.

Thank you for your time and considerafion in this matter.




                                              TDCJ-ID #1261021
                                              RAMSEY ONE UNIT TDCJ-ID
                                              1100 F. M. 655
                                              ROSHARON, TEXAS 77583



File/ECP
Enclosure:    Exhibits "A" and "B"
                                      CAUSE NO. CR-333-CT

EZRA PLEASANT                     §                   IN THE 22ND   ~UDICIAL
TDCJ-ID #1261021                   §
         Relator                   §
V.                                 §                  DISTRICT COURT OF
                                   §
LISA PACHECO, SUPERVISION OFFICER §
HAYS COUNTY CSCD                   §
IN HER OFFICIAL CAPACITY,          §
                 RESPONDENT

A. PLAINFIFF'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS
TO   TH~       HONORABLE JUDGE OF SAID COURT:
       COMES NOW,         Ezra Pleasant, Relator,       Pro Se in the above-styled and
1umbered cause of action and files this original Application fdr writ
of mandamus,         p~rsuant      to article 42.12 section 20(a) of the Texas Code
of Criminal Procedure, and would show the Court the following:
B.     RELATOR
                                                 I
       Ezra Pleasant, TDCJ #1261021 is an offender incarcerated in                        the
Texas Department of Criminal Justice and is appearing pro se, who can
be     located       at     Ramsey One Unit, 1100 F. M. 655,          Rosharon~,   Brazoria
County, Texas 77583.
       Relator has exhausted his remedies and has no other adequate                      reme-
dy     at_ law.          The act sought to be compelled is ministerial, not dis-
cretion:~ry in nature.
      "An act is ministerial, for purposes of a petition for writ of mandamus,
      when.the law clearly spells out the du:ty to be performed by the official
     with sufficient certainty that nothing is left to the exercise of discre-
     tion." In re Roof,l30 S.W.3d414, Lll6; see also Community Health Choice,
     Inc. v. Hawkins, 328 s.w. 3d 10 (2010).
A writ of        manda~us        is appropriate to compel a public_official to per-
focm       a     ministerial       act.    See In re Smith, 333 S.W. 3d (2011); also
In re Jenes, 335 S.W.3d 772 (2011).
       In sum, a person who            succes~f0lly    completes all of the terms         and
conditions of community supervision must be discharged from community
supervision.              This is not a discretionary       matt~r;    and a   per~on   whose
conviction          is     set    aside    pursuant    to an Article 42.12, § 20 order
is not a convicted felon.                 See Cuellar v. State      70 S.W.3d 815, 820.



                                              Page 1
\




    TCCP ART.   42.12 Section 20(a) requires respondent to lmmediately,
    before reducing or terminatirig a period of community supervision or
    conducting          a . review         under         this           se~tion,     the judge shall notify
    the attorney represertting the state and the defendant or,                                      if the de-
    fendant has an attorney, the defendant's attorney.                                        If the judge de-
    terminei that the defendant has failed to                                 satisf~ctorily       fulfill the
    c~ndition~ of community sup€rvision,                                 the judgS shall advise the!       de-
                                 ,     •    >        •   •




    fendant in writing of the requirements for satisfactorily fulfilling
                                                ..           ...
    those conditions.                 Had this advice been duly                     ~ent   by respondent as
    required       by         statute,      relator                would have.received notice from the
    court,        and     fully        satisfied               the      judge's requirements,       including,
    those in Section 20 A                  (b)-(e).
                                                                   II
    C.     RESPONDENT
           Respondent, Lisa Pacheco,                      in her capacity as "Supervision Officer"
    of     Hays     County           Communi ty          Supervision           and Correction Department
    (HCCSCD),           is appointed or employed under Section 76.004, Government
    Code, to supervise                de~endants         placed on community supervision;                  and
    perform all other duties imposed on the "supervision officer" pur-
    suant to TCCP ART. 42.12 Section 2.(3).                                  The judge is responsible un-
    der     TCCP        ART     42.12 Section 20(a) to. immediately upon satisfactory
    fulfillment of-the conditions of community supervision, and the                                        ex-
    piration cif the period of community supervision,                                      the judge by order
    duly     enteied,          ··shall am~nd· or modify the original sentence imposed,
    if     necessary,           to     conform           to.the         communit~    supervision period and
    shall     discharge              the def~ndant.                  If the judge discharges the defen-
    dant under this section, the judge may set aside th-e verdict or                                      per-
    mit     the defendant to withdraw his plea, and shall dismiss the accu-
    sation,        cotnp.laint,        informat-ion or indictment against the defendant,
    who shall thereafter be released from all penalties and disabilities
    resulting           from     the offense ot crime of which-he has been convi6ted
    or     to whi~h he has pleaded guilty~                               Ms. Lisa Panc~eco, Supervision
    Officer, HCCSCD may ~e served at her place of business at 712 Stage-
    coach Trail Suite 1326,_ San Marcos, Texas 78666.




                                                               Page 2
                                                          III
D~      VIOLATION OF ART. 42.12 OF .THE TEXAS CODE OF CRIMINAL PROCEDURE
         The        resp8ndent           violated        ·article        42.12 section 20(a) of the
Texas         Code        of Criminal Procedure by failing to notify the relator
before        redu~~ing          or terminating his period of community supervision
or coriducting a review under                       ~his    section; and by failing to advise
the defendant in. writing of all requirements necessary to satisfact-
orily fulfill the.conditioni of community supervision.
         Request for              court      appointed counsel pursuant to TCCP Article
                                                                           I
1.05l(c)            to     assist        with      the unfavorable status of his community
supervision               were     made by Relator to Judge Bbyer, Presiding Judge,
22ND      District              ~ourt,      Hays     County,        by    prepaid First       ~lass   Mail
dated     ~arch          10, 2015; July 29, 2015 pursuant to article 42.12                            Sec-
t ion     20 (a) of the code 'of Criminal Procedure.                              A true and accurate
copy of the above letter is attached hereto as Exhibit "A" and                                           is
incorp8rated by reference herein for all purposes.
         To        date        Relator      has     received        no · response from Respondent
regarding            relator's           request for court appointBd counsel to                    assi~t

with the unfavorable discharge                           fro~   community supervision.
         Under TCCP Art. 42.12 Section 20(a), the statute which provide
a mechanism to release convicted persons of all legal disabilities
upon      successful completion of community supervision, a trial judge
must      enter           an     order releasing the deferidant from the legal disa-
bilities;            absent         such an order,          the disabilities are not removed.
In Wolf v. State, 917 S.W.2d 270 (1996) the Court reasoned that:
     ("Section. 20 provides a mechanism'to release a convicted person of all legal
     disabilities upon successful completion of. probation.");. Hoffman v. State,
     922 S.W.2d 663, 668 (Tex.App.Waco 1996 pet.ref'd) ("Among the district
     court's several powers is the authority to dismiss an indictment or informa-
     tion against a convicted felon once he successfully completes the term of
     h:Ls probation.")
Under Tex.               law,     successful         completion           of     probation     allows the
judge         to     dismiss         some       charges         without        a final conviction; see
B0 y k i n v . state I           818 s . w~ . 2 d 7 8 2 ( T.e X. c rim . Ap p . r 9 91 ) .   When the ju-
dicial         clemency           provision         ~s     exercised,          the conviction is wiped
away, the indictment dismis~ed, and the person is free,                                       released
from all penalties and disabilities                              res~lting       from the conviction.
See Cuellar v. State,                    70 S.W.3d 815; Art 42.12 §20(a).


                                                      Page 3
       As is        cle~r    from Relator's letter, Relator has repeatedly                            put
respondent o.n not ice· that Relator seeks the appointment of counsel
to assist with the unfavorable discharge of his community                                        super-
vision and its effect thereof (which viblatea Section 20(a) of the
TCCCP)~         Since the fLling date of his writ of ·habeas corpus on the
6th     day of March , 2008 relator has gone well beyond any require-
ment       or       _oblig~tion             imposed upon him by           ~he   Texas Code ofCriminal
Procedure t6 prove to the court that:
Relator is actually innocent; .that the indictment was fundamentally defective;
and. the con~iction void, because the indictment fa{led to allege an essential
element of-the offense; and that the sentence is illegal because it violates
TCCP Art. 42.12 Sec. 4(d)(5). See Matter of Wilson, 932 S.W.2d 263,265.
In' contrast to Relator Is efforts I                                Respondent has wholly failed to
comply          with      the         Texas Code of Criminal Procedure, Article 42.12
Secti~ns 2(3              ); 20(a),              is acting in bad faith,          and has also failed
to affoid            Relator          profe~sional            and common courtesy of any written
responses to his correspondence and request.
       A     mandamus           is          an extraordinary reme~~' av~ilable only where
                                        .          .
government             officials clearly have failed to perform nondiscretio-
nary duties.              See Pittston Coal Group v. Sebben, 488 u.s. 105, 121, 109 s.ct.
414,       424,     102    L.ED.2d 408 (1988); also Carter·v.' Seamans, 4ll F. 2d 767, 773
                                  .
(5th       Cir.     1969).        The        legal      duty must be set out in the constitution or by
statute,          see- Giddings             v.    Chandler,     979· F.2d 1004, 1108 (5th Cir.l992) and
its    performance           must       be       positively     commanded   and so plainly prescribed as
to be free from doubt. Id., at ll08.
       Article            42.12 S~ction 20(a) clearly states that ''Before redu-
cing or terminating a period of cbmmunity supervision .or conducting
a     review         uneer this section, the judge shall"notify the attorney
representing               the·       state            and    the     defendant ...    T~   the defendant
has        failed         to satisfactorily fulfill the conditions of community
supervision, the                jtidg~           shall advise         the·d~fendant    in writing    of
the        requirements               for satisfactorily fulfilling -those conditions.
Failure of the Court to act within the time prescribed by law                                         and
within          a    reasonable                  time from the date on which the request was
made shall constitute such findings.''                                   Texas Code of Criminal Pro-
cedure Article 42.12 Section 20(a).                                    Respondent is in violation of
this        procedure,            ministerial                 duties,     and   thus    the laws of the
State of Texas.
                                                             Page 4
                                       IV
D. PRAYER.FOR RELIEF
       WHEREFORE, PREMISES CONSIDERED, Relator, respectfully prays for
a finding that the Respondent failed to advise him in writing of
all requirements necessary to receive a favorable discharge of his
community supervision; and by failing to notify him before unfavor-
ably terminating his community ~upervision; and that relator brought
this mandamus in good faith; and has substantially prevail~d. Re-
lator prays for an Order directing Respondent to remand this case to
the trial court with instructions to Grant an evidentiary hearing,
or in the alternative Grant an acquittal b           the new evidence.
The hearing should    includ~   ~~n   appointment




                                                             .,
       I, Ezra Pleasant, TDCJ #1261021, being presently incarcerated
in the Ramsey One Unit 1100 F.M. 655, Rosharon, Brazoria, County,
Texas 77583, declare under penalty of perjury·that according to my
belief the foregoing information and                   this applica-
tion are true and correct.




                         CERTIFICATE OF SERVICE
       I hereby certify that a true copy of the above application for
Writ of Mandamus was served on Respondent by placing a copy in the
u.s.    Mail addressed to: Ms. Lisa Pacheco,             Hays County
CSCD, on this the 30th day of November, 2




                                      Page 5
c   •


                                                      CERI1F'IED a:PY


                                                     July 29, 2015

        To The Honorable Judge Bruce Boyer
        or Presiding 22ND District Court Judge
        ~iyW County C~mmunity Super~ision & Corrections Dept.
        712 S. Stagecoach Trail suite 1326
        San Marcos, Tex~s 78666

        RE:    STA~E.OF TEXAS VS. EZRA PLEASANT, Petitioner
               CAUSE~NO. CR-02-333-CT 1, 2, 3
        STYLE: Status Inquiry:
        Dear Judge Boyer:
        This is an inquiry regarding the status of Petitioner's         mot~on   for
        appointment of counsel, filed March 10, 2015, immediately after re-
        ceiving your notice of an unfavorable discl':arge,onl   March 1 ~2,   2015,
        dated February 20, 2015.
        The Motion and the repwy was made within 30 days of receipt of the
        ORDER, pursuant to FRAP Rules 3, 4.    Since that time Petitioner has
        not received any information regarding the status of his motion not
        does ne know the meaning cf an unfavorable discharge and the effect
        it will have on his case.
        Moreover, if this case has been dismissed or discharged please have
        the clerk to notify.the Huntsville Detainer Section, P. o. Box 99,
        Huntsville,  Texas 77342, in order to have the • dat~iner removed
        from Petitioner's record.   Please send a courtesy copy of this no-
        tification to Petitioner at Ramsey One Unit, 1100      FM''.6557~·;:Rosharon;,~

        Texas 77583.   Ob~not±t¥~Petition~~t•~ito~wh¥~the d~taiher~c~n:rtot

        be removed.
        Thank you for your time and attention in




                                                     Rosharon, Texas 77583